Title: From John Adams to Ward Nicholas Boylston, 3 November 1819
From: Adams, John
To: Boylston, Ward Nicholas



Dear Boylston
Montezillo November 3d—1819

I think it is Voltaire who some where says, the life of a Man of Letters ought to appear only in his writings, without any pretentions to the Character of a Man of letters—it has been my destiney to scribble a great deal—always in great haste, never revising or correcting any-thing—You desire a list of my publications—and I have given you incouragement to expect it—but I shall be accused of promising more than I shall be able to perform—I could wish however, that I could recollect every trifle that I ever pened, because I am constitution conscious that I never commited a sentence to paper, but from a sincere desire to promote the public good—
The little things that I should most wish should be collected together, are first the Instructions of the Town of Braintree to Ebenezer Thayer Esqr, their Representative in the General Court in the year 1765.—
Secondly the Instructions to the Town of Boston, to their Representatives in the General Court in the year 1773.—and 1774. These three Instructions were accepted by those Towns without alteration or Amendment,—The Instructions from the Town of Braintree were printed in the Massachusetts Gazette—these from the Town of Boston, in the Boston Gazette.—
Thirdly, four papers printed in the Boston Gazette, in 1765, printed in the Boston Gazette in the Mongths of July and August without any signature, but reprinted in London under the bastard title of “a dissertation on the Common and Feudal Laws,”—
Article fourth, eight letters to General Brattle published in the Boston Gazette, in 1773, upon the Independence of the Judges, or rather upon the actual dependency’s of the Judges and the absolute necessity of their Independence in the Government of a free people.— There were many other flickerings in the newspapers between Mr Sewall and me—the precise dates of which I cannot recollect—Sewall wrote under the Signature of Philanthropos sometimes, and at other times, under the signature of a long J, and I wrote under that of great U, and perhaps other signatures that I do not remember—all these triffles of mine were printed in the Boston Gazette—there were several papers written by me on occasion of the Assault of Colel. Murray, or Morrow, upon Genrll Brattle, on the Council Stairs of the Old Town House.—
The letters of Mr Kalkoon, the Discourse on Davila the Novanglus and the Defence of the Constitutions, you know as well as I do—I mention these things—and I would mention all others, If I could recollect them—to show that although sometimes, much boldness of expression escaped me—yet no scurrility ever flowed from my into print from the pen of your Cousin—
I have been importuned by many persons both Europeans and Americans to write my own life—but if I could prevail upon myself to travel over such a series of Egotism—it is now become as impossible as to cast the Blue Hills on our Mountain Waychusetts into the Sea—
Your affectionate Cousin— 
J. A—
P.S. I had forgotten to mention a series of letters, to the Patriot which fills several columns of his papers, from 1819. to 1812. which if collected together in Volumes, would make as many as the Life of Washington by Chief Justice Marshall—Voltaire boasted that he made four Presses groan for Sixty Years—But I have to repent that I made the Patriot Groan for three years—because I now think I was very Idly employed in vindicating my Conduct under my Commissions for Peace and Commerce—against the Charges and Insinuations of Conceited Blockheads—

John Adams